11th Court of Appeals
Eastland, Texas
Memorandum Opinion
 
In re Jeffrey Balawajder
            No. 11-03-00400-CV – Mandamus Proceeding
 
            Jeffrey Balawajder has filed in this court a pro se petition for writs of mandamus seeking to
compel the Walker County District Clerk, the Clerk of the 14th Court of Appeals, and the Clerk of
this court to make corrections to his record in his appeal Jeffrey Balawajder v. Richard Belanger et
al, Cause No. 11-03-00324-CV.  We note that Balawajder has failed to pay the required fee and has
failed to invoke the mandamus jurisdiction of this court.  
            The petition is denied.
 
                                                                                                PER CURIAM
 
January 22, 2004
Not designated for publication.  See TEX.R.APP.P. 47.2(a)
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.